FILED
                                                                              September 20, 2022
                                                                                 EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


Matthew Gates,
Petitioner Below, Petitioner

vs.) No. 20-0619 (Ohio County 19-C-30)

Shawn Straughn, Superintendent,
Northern Correctional Facility,
Respondent Below, Respondent



                               MEMORANDUM DECISION


        Petitioner Matthew Gates, by counsel Michael B. Baum, appeals the Circuit Court of Ohio
County’s May 15, 2020, order denying his petition for a writ of habeas corpus. Respondent Shawn
Straughn, Superintendent, Northern Correctional Facility, 1 by counsel Patrick Morrisey and Mary
Beth Niday, filed a response supporting, in part, the circuit court’s order and also requesting that
the matter be remanded, in part, for an omnibus hearing on petitioner’s claim of ineffective
assistance of counsel.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. This case satisfies the “limited circumstances” requirement of Rule 21(d) of the
Rules of Appellate Procedure and is appropriate for a memorandum decision rather than an
opinion. For the reasons expressed below, the decision of the circuit court is affirmed, in part, and
reversed, in part, and this case is remanded to the circuit court for the holding of an omnibus
evidentiary hearing regarding petitioner’s claim of ineffective assistance of counsel.

        In May of 2016, petitioner was indicted on seven counts of sexual abuse by a custodian.
Following a jury trial, petitioner was convicted of all counts on July 13, 2017. Thereafter, the
circuit court imposed sentences of ten to twenty years of incarceration for each count, with the
sentences to run consecutively. Petitioner was also required to serve fifty years of supervision upon
his release and register as a sex offender for life. Following his conviction, petitioner appealed to
this Court, and we affirmed his conviction. State v. Gates, No. 17-0905, 2018 WL 6131292 (Nov.
21, 2018)(memorandum decision).

       1
       Petitioner originally listed Donnie Ames, Superintendent of Mt. Olive Correctional
Complex, as respondent in this matter. Pursuant to Rule 41 of the West Virginia Rules of Appellate
Procedure, the correct public officer has been substituted.
                                                 1
        Thereafter, petitioner filed a petition for a writ of habeas corpus in which he, with the
assistance of appointed counsel, set forth several grounds for relief, including ineffective
assistance of trial and appellate counsel. Without holding an omnibus hearing, the circuit court
denied the petition by order entered on May 15, 2020. It is from this order that petitioner appeals.

       We apply the following standard of review in habeas appeals:

               In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions
       of law are subject to a de novo review. Syl. Pt. 1, Mathena v. Haines, 219 W.Va.
       417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, Watts v. Ballard, 238 W. Va. 730, 798 S.E.2d 856 (2017).

        On appeal, petitioner argues that it was error for the circuit court to deny his habeas petition
without holding an omnibus evidentiary hearing in regard to his claims of ineffective assistance of
counsel. 2 Respondent agrees and asks this Court to remand the matter to the lower court for further
development during an omnibus evidentiary hearing. We agree that, under the limited facts of this
case, further proceedings are necessary.

        In support of his claim of ineffective assistance of trial counsel, petitioner alleged that
counsel failed to investigate his alibi, subpoena witnesses, and search phone records from jail,
among other issues. In denying the ineffective assistance claims, the circuit court found that “if
defense counsel did not believe that [p]etitioner had a legitimate alibi defense, that he was
sentenced excessively, that the jail phone records would bring anything useful, or that exculpatory
evidence and favorable witnesses existed, then defense counsel and appellate counsel were correct
in not pursuing” this evidence. (Emphasis added). This finding illustrates the exact purpose of an
omnibus hearing on claims of ineffective assistance of counsel, as neither the court nor petitioner
have any way of knowing if defense counsel held these beliefs absent direct testimony regarding
counsel’s strategic decisions.



       2
         Petitioner’s assignment of error does not specifically limit his appeal to only those claims
of ineffective assistance of counsel. However, the argument presented in his brief before this Court
addresses only the ineffective assistance of counsel claims. Accordingly, we decline to address the
circuit court’s denial of the remaining claims from the habeas petition below. See W. Va. R. App.
P. 10(c)(7) (“The brief must contain an argument exhibiting clearly the points of fact and law
presented . . . .”); see also W. Va. R. App. P. 10(j) (“The failure to file a brief in accordance with
this rule may result in . . . the Supreme . . . imposing such other sanctions deemed appropriate.”).
Because petitioner raises no specific argument in regard to the circuit court’s denial of his claims
of consecutive sentences for the same transaction, illegal detention prior to arraignment, erroneous
information in pre-sentence report, excessive amount or denial of bail, and improper venue, the
circuit court’s order denying relief in regard to these claims is affirmed.
                                                   2
        Indeed, we have routinely explained that “the primary purpose of an omnibus hearing is
grounded in providing the Court with evidence from ‘the most significant witness, the trial
attorney,’ in order to give that individual ‘the opportunity to explain the motive and reason behind
his or her trial behavior.’” Tex S. v. Pszczolkowski, 236 W. Va. 245, 253-54, 778 S.E.2d 694, 702-
03 (2015) (citation omitted). Further, we have stressed that this Court “intelligently cannot
determine the merits of . . . ineffective assistance claim[s] without an adequate record giving trial
counsel the courtesy of being able to explain his trial actions.” State v. Miller, 194 W. Va. 3, 17,
459 S.E.2d 114, 128 (1995). In the order on appeal, the circuit court engages in speculation as to
whether trial counsel held the opinions it believed necessary to determine that it was unnecessary
to pursue certain evidence and further cites to no actual evidence in making its findings. On the
contrary, the court holds petitioner responsible for the lack of evidence by finding that, “most
importantly, [p]etitioner has not presented any objective, credible evidence to support any of his
claims of ineffective assistance of counsel.” It is clear that any evidence in support of these claims
could only be developed at an omnibus hearing, as the issues turn on trial counsel’s objective
interpretations of the circumstances at trial. As such, we find that, under the limited facts of this
case, it was error to summarily deny petitioner relief in regard to his ineffective assistance of
counsel claims. 3

        For the foregoing reasons, we affirm, in part, the circuit court’s May 15, 2020, order, and
reverse, in part, and remand with instructions to hold an omnibus evidentiary hearing on
petitioner’s claims of ineffective assistance of counsel and to forthwith enter an order ruling on
the petition thereafter.

                            Affirmed, in part, and reversed, in part, and remanded with directions.

ISSUED: September 20, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




       3
        Because we are remanding the matter for the holding of an omnibus hearing and the entry
of a new order following that hearing, it is unnecessary to address petitioner’s second argument
concerning the sufficiency of the circuit court’s findings in the order on appeal.
                                                  3